10
11
12
13
14
15

16

 

 

Case 2:18-cv-01246-WBS-AC Document 19-2 Filed 05/18/20 Page1of5

RANDY J. RISNER

Interim City Attorney, SBN 172552
CITY OF VALLEJO, City Hall
555 Santa Clara Street, 3" Floor
Vallejo, CA 94590

Tel: (707) 648-4545

Fax: (707) 648-4687

PORTER SCOTT
JOHN R. WHITEFLEET, SBN 213301
KAVAN J. JEPPSON, SBN 327547
350 University Ave., Suite 200
Sacramento, CA

Tel: (916) 929-1481

Fax: (916) 927-3706

Email: jwhitfleet@porterscott.com

Attorneys for Defendants: CITY OF VALLE] O, ANDREW BIDOU, JARRETT TONN

UNITED STATES DISTRICT COURT

EASTERN DISTRICT
ROBERT STRONG, Case No.: 2:18-CV-01246-WBS-AC
Plaintiff,
DEFENDANTS’ ADDITIONAL
Vs. STATEMENT OF UNDISPUTED

MATERIAL FACTS
CITY OF VALLEJO, JARRETT TONN;
ANDREW BIDOU, and DOE VALLEJO Date: June 1, 2020
POLICE OFFICER, Time: 1:30 p.m.
Courtroom: 5, 14" Floor
Defendants.

 

 

Defendants CITY OF VALLEJO, and JARRETT TONN (“Defendants”) hereby submit this
Additional Statement of Undisputed Material Facts in support of their Opposition to Plaintiffs Motiot

for Partial Summary Judgment.!

 

 

' Defendants also rely on UMFs presented in Defendants’ Undisputed Material Facts in Support of Motion for
Summary Judgment, see Document No. 14-2.

{0219435 1.DOCX} 1
SEPARATE STATMENT OF UNDISPUTED MATERIAL F ACTS

 
20
21
22
23
24
25
26
27

28

 

 

Case 2:18-cv-01246-WBS-AC Document 19-2 Filed 05/18/20 Page 2 of 5

HI

STATEMENT OF FACTS

 

UNDISPUTED MATERIAL FACT

SUPPORTING EVIDENCE

 

Defenses’ Opposition is Supported by the following Undisputed Facts:

 

1. On April 19, 2017, at the location of
Glenwood St. and Lassen St., in the city of
Vallejo, Officer Tonn conducted a traffic
stop on Plaintiff for having an expired
vehicle registration.

Exhibit (“Ex”) A to the Index of Exhibits in
Opposition to Plaintiff's Motion (“IOE Opp.”)
Robert Strong Depo Excerpt (Strong Depo)
pgs. 39: 1-16, 89: 1-25, 90:1-10;

Ex. B to the IOE Opp. Jarrett Tonn Deposition
Excerpt (“Tonn Depo”) pgs. 8: 1-25, 9:1-2;

See Defendant’s Undisputed Material Facts in
Support of Defendants’ Motion for Summary
Judgement Document No. 14-2 (“Doc. No. 14-
2”) UME No. 1 (citing Police Report pg. 3 § 2.)

 

2. It is Officer Tonn’s belief that the block
radius surrounding Lassen Street and
Glenwood Street is considered an area of
high crime due to previous incidents
involving stolen cars and guns near that area.

See Doc. No. 14-2, UMF No. 2: (citing Police
Report, pg. 3 §1;Tonn Depo pg. 28:10-24;
Strong Depo pg. 51:1-17.)

 

3. Officer Tonn told Plaintiff his registration
expired on April 2, 2017, and Plaintiff told
Officer Tonn that his registration was not
expired.

See Doc. No. 14-2, UMF Nos. 4, 7: (citing
Initial Stop BWC 0:30-0:40; Police Report pg.
3 § 2, 4; Strong Depo pgs. 51: 18-25, 52: 1-15,
89: 1-25. 90: 1-10; Tonn Depo pgs. 8: 1-25,
9:1-2.)

 

4. While talking to Officer Tonn, Plaintiff held
an iPhone in his hand.

See Doc. No. 14-2, UMF No. 9: (citing Initial
Stop BWC 0:00-0:42; Strong Depo pg. 50:1-
24; Police Report pg. 3. 5.)

 

5. Officer Tonn perceived Plaintiff as angry for
being questioned about the registration.

See Doc. No. 14-2, UMF No. 10: (citing Initial
Stop BWC 0:09-0:25; Police Report pg. 3. 75;
Tonn Depo pgs. 9:12-25, 10: 1-11.)

 

 

6. Concerned that Plaintiff was attempting to

 

See Doc. No. 14-2, UMF Nos. 10, 26:

 

{0219435 1. DOCX} 2

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
22
23
24
25
26
27

28

Case 2:18-cv-01246-WBS-AC Document 19-2 Filed 05/18/20 Page 3 of 5

 

call others to come to his location, Officer
Tonn ordered Plaintiff to put his phone
down, stating “You don’t get to make a call
Put your phone down.”

(citing Initial Stop BWC 0:09-0:25; Police
Report pg. 3. ¢ 5; Tonn Depo pgs. 9:12-25, 10:
1-11; Conversation with Suspect 8 Body worn
camera 1:25-3:00.)

 

7. Plaintiff refused to put his phone down and

instead leaned into the center of his vehicle
and began to record the officer on his phone

See Doc. No. 14-2, UMF No. 11: (citing Initial
Stop BWC 0:09-0:25; Robert Strong’s
Cellphone video 0:00-0:10; Tonn Depo pgs.
12: 15-25; Strong Depo pgs. 83:1-7, 120: 19-
25))

 

8. Fearing for his safety, Officer Tonn decided

to detain Plaintiff.

Ex B to the IOE Opp. Tonn Depo pgs. 10: 2-8;
Li: 19-25, 12: 15;

See Doc. No. 14-2, UMF No. 12: (citing Initial
Stop BWC 0:40-1:05; Police Report pg. 3.95;
Tonn Depo 12:1-5).

 

9. Officer Tonn first attempted to place Plaintiff

in a wrist hold by grabbing his left wrist, but
Plaintiff twisted his body and pulled away

See Doc. No. 14-2, UMF No. 13: (citing Initial
Stop BWC 0:40-1:05; Police Report pg. 3. { 6;
Tonn Depo pgs. 11: 19-25, 12: 1-5; Strong
Depo pg. 55: 3-13.)

 

 

10. Unable to grab the phone, Officer Tonn
pulled Plaintiff from the vehicle

See Doc. No. 14-2, UMF No. 14: (citing Initial
Stop BWC 0:40-0:50; Strong Depo pg. 55: 3-
6.)

 

11. Officer Tonn placed his bicep around
Plaintiff's neck, placing him in a carotid
maneuver to detain him.

Ex. A to the IOE Opp. Strong Depo pg. 122: 2-
13;

Ex. B to the IOE Opp. Tonn Depo Pgs. 15:1-
25, 16: 1-25, 17: 1-25, 18: 1-23, 19: 1-12;

Ex. C to the IOE Opp. Don Cameron
Deposition Excerpt (“Cameron Depo”) Pgs.
19: 14-15, 20: 1-16, 21: 12-15;

Ex. D to the IOE Opp. Roger Clark Deposition
Excerpt (“Clark Depo”) Pgs. 26: 6-22, 46: 1-
2, 8-24;

See Doc. No. 14-2, UMF No. 15: (citing Initial
Stop BWC 0:50-1:05; Cellphone Video 0:08-
0:41; Tonn Depo 18:2-15 19:15-23; Strong
Depo 122: 2-13).

 

 

12. The carotid maneuver did not cause Plaintiff

to lose consciousness or ability to breathe
and speak.

 

Ex. B to the IOE Opp. Tonn Depo Pgs. 15:1-
25, 16: 1-25, 17, 1-25, 18: 1-23, 19: 1-12:

Ex C. to the IOE Opp. Cameron Depo Pgs. 19:
14-15, 20: 1-16, 21: 12-15,

 

 

 

{02194351.DOCX} 3

SEPARATE STATMENT OF UNDISPUTED MATERIAL F ACTS

 
21
2s
23
24
25
26
27
28

 

 

Case 2:18-cv-01246-WBS-AC Document 19-2 Filed 05/18/20 Page 4 of 5

 

Ex. D to the IOE Opp. Roger Clark Depo Pgs.
26: 6-22, 46: 1-2, 8-24;

See Doc. No. 14-2, UMF No. 15: (citing Initial
Stop BWC 0:50-1:05; Cellphone Video 0:08-
0:41, Tonn Depo 18:2-15 19:15-23; Strong
Depo 122: 2-13.)

 

13.

Officer Tonn brought Plaintiff to the ground,
and repeatedly told him to put his hands
behind his back/head.

See Doc. No. 14-2, UMF No. 19: (citing Initial
Stop BWC 0:41-1:05; Cellphone Video 0:21-
1:19.)

 

14,

Plaintiff continued to hold the phone in his
right hand while on the ground

See Doc. No. 14-2, UMF No. 17;

See also, Cellphone Video 0:00 — Ose
Strong Depo Pgs. 56: 17-25, 57: 1-12.

 

15.

The attempt to detain lasted approximately a
minute to a minute and a half

See Doc. No. 14-2, UMF No. 21: (citing
Cellphone Video 0:11-1:19; Strong Depo pg.
59: 2-16.)

 

16.

Plaintiff and Defense Experts testified that a
carotid hold, when applied with pressure,
would leave someone unconscious within
seconds.

Ex. C to the IOE Opp. Cameron Depo Pgs. 19:
14-15, 20: 1-16, 21: 12-15;

Ex. D to the IOE Opp. Roger Clark Depo Pgs.
26: 6-22, 46: 1-2, 8-24.

 

17.

Officer Tonn eventually detained Plaintiff in
handcuffs.

See Doc. No. 14-2, UMF No. 20: (citing Police
Report pg. 3. 9 7; Strong Depo pg. 61: 18-25.)

 

18.

Plaintiff was also found to have an expired
driver’s license

See Doc. No. 14-2, UMF No. 23: (citing Police
Report pg. 4. § 2; Strong Depo pgs. 13: 5-25,
14: 1-8, 64: 1-4.)

 

19.

Plaintiff was arrested and transported to the
Jail for violating Penal Code Section
148(a)(1) and Vehicle Code Section 14601.]

See Doc. No. 14-2, UMF No. 33: (citing
Conversation and Citing BWC 6:48 — Lon 7?
Police Report pgs. 4. | 3; 6.)

 

20.

Officer Tonn never used Pepper Spray,
Batons, and/or other strike weapons

See Doc. No. 14-2, UMF Nos. 14-19: (citing
Initial Stop BWC 0:50-1:05; Cellphone Video
0:08-0:41; Strong Depo 55:3-6, 56:17-25,
57:1-12, 122:2-13; Tonn Depo 18:2-15, 19: 15-
23.)

 

21.

At the jail Officer Tonn told Plaintiff the
reasons why suspects aren’t allowed to use
cellphones during a stop, explaining the
danger that it poses to both the individual and
the officer

See Doc. No. 14-2, UMF No. 30: (citing
Conversation with Suspect 8 Body worn
camera 1:25-3:00.)

 

ads

Plaintiff was cited and released from the jail.

See Doc. No. 14-2, UMF No. 33: (citing
Conversation and Citing BWC 6:48 — 16:27;
Police Report pgs. 4. § 3; 6.)

 

23).

Officer Tonn prepared the narrative police
report.

 

See Doc. No. 14-2, UMF No. 34: (citing Tonn
Depo 17:13-25, 18:1-15.)

 

 

 

 

 

{02194351.DOCX} 4

 

 

 

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
10
11
12
13
14
15
16
17
18
19
20
21
ry.
23
24
25
26
27
28

Case 2:18-cv-01246-WBS-AC Document 19-2 Filed 05/18/20 Page 5 of 5

 

| |

Dated: May 18, 2020 Respectfully submitted,

PORTER SCOTT
A PROFESSIONAL CORPORATION

By /s/ John R. Whitefleet
John R. Whitefleet
Attorney for Defendants CITY OF VALLEJO,

ANDREW BIDOU, JARRETT TONN

(02194351. DOCX} 5

 

 

 

SEPARATE STATMENT OF UNDISPUTED MATERIAL FACTS

 
